In a proceeding pursuant to CFLR article 75 to stay arbitration of a claim for uninsured motorist benefits, Allstate Insurance Company appeals from an order of the Supreme Court, Kings County (Alfano, J.H.O.), dated May 14, 2004, which, after a hearing, granted the petition, stayed the arbitration, and determined that it insured the offending vehicle.
Ordered that the order is reversed, on the law and the facts, with costs payable by the respondent Nationwide Mutual Insurance Company, and the petition is dismissed as academic.
By letter dated October 4, 2004, Nationwide Mutual Insurance Company (hereinafter Nationwide) notified this Court that “Nationwide has conceded [uninsured motorist] coverage in the above action/appeal [and] has settled the within matter with [its insured] in the amount of $11,500.” In light of Nationwide’s concession that it owed its insured uninsured motorist benefits pursuant to the indorsement in its policy, Nationwide’s petition to stay arbitration of its insured’s claim for uninsured motorist *664benefits is academic. Thus, the order appealed from, which granted the petition and determined that Allstate Insurance Company insured the alleged offending vehicle, lacks a factual basis, and the petition must be dismissed as academic. Florio, J.E, Adams, S. Miller and Santucci, JJ., concur.